OTT, Acting Chief Judge.
Appellant has failed to establish reversible error in the lower court’s finding that the appellee was proceeding in good faith, in denying appellant’s motion to dismiss and the entry of its order of quick taking. We therefore affirm.
Whether or not there is error in the order of quick taking in the description and quantity of appellant’s land taken, together with the compensation due can only be determined in subsequent proceedings.
Nothing in the order of taking nor this court’s affirmance forecloses the appellant from taking issue with the description, quantity of land or compensation contained in the order of quick taking. Appellee concedes that these remain open questions subject to being appropriately established by the appellant.
The order appealed from is therefore affirmed.
RYDER and DANAHY, JJ., concur.